UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8551



THOMAS G. RUTHERS, II,

                                             Petitioner - Appellant,

          versus

JOHN GULCH, Warden, FCI Bastrop; STATE OF WEST
VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. William M. Kidd, Senior
District Judge. (CA-94-206-2)


Submitted:   April 15, 1996                    Decided:   May 9, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Thomas G. Ruthers, II, Appellant Pro Se. William David Wilmoth,
United States Attorney, Wheeling, West Virginia; Darrell V. McGraw,
Jr., Scott E. Johnson, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss on the reasoning of the district court. Ruthers v.
Gulch, No. CA-94-206-2 (N.D.W. Va. Dec. 6, 1995). Appellant identi-

fied several issues in his informal brief which he claims were not

ruled on by the district court. We find that these issues were

either incorporated into the district court's ruling, or wholly
without merit. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2